
	
		II
		112th CONGRESS
		1st Session
		S. 314
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2011
			Mr. Johanns (for
			 himself, Mr. Boozman,
			 Mr. Burr, Mr.
			 Cochran, Mr. Crapo,
			 Mr. Ensign, Mr.
			 Enzi, Mr. Graham,
			 Mr. Grassley, Mr. Hatch, Mr.
			 Inhofe, Mr. Isakson,
			 Mr. Kyl, Mr.
			 Moran, Mr. Risch,
			 Mr. Roberts, Mr. Thune, Mr.
			 Vitter, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure that women seeking an abortion are fully
		  informed regarding the pain experienced by their unborn child.
	
	
		1.Short titleThis Act may be cited as the
			 Unborn Child Pain Awareness Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)At least by 20
			 weeks after fertilization, an unborn child has the physical structures
			 necessary to experience pain.
			(2)There is
			 substantial evidence that by 20 weeks after fertilization, unborn children draw
			 away from certain stimuli in a manner which in an infant or an adult would be
			 interpreted as a response to pain.
			(3)Anesthesia is
			 routinely administered to unborn children who have developed 20 weeks or more
			 after fertilization who undergo prenatal surgery.
			(4)There is
			 substantial evidence that the abortion methods most commonly used 20 weeks or
			 more after fertilization cause substantial pain to an unborn child, whether by
			 dismemberment, poisoning, penetrating or crushing the skull, or other methods.
			 Examples of abortion methods used 20 weeks or more after fertilization include,
			 but are not limited to the following:
				(A)The dilation and
			 evacuation (D and E) method of abortion is commonly performed in the second
			 trimester of pregnancy. In a dilation and evacuation abortion, the unborn
			 child’s body parts are grasped with a long-toothed clamp. The fetal body parts
			 are then torn from the body and pulled out of the vaginal canal. The remaining
			 body parts are grasped and pulled out until only the head remains. The head is
			 then grasped and crushed in order to remove it from the vaginal canal.
				(B)Partial-birth
			 abortion is an abortion in which the abortion practitioner delivers an unborn
			 child’s body until only the head remains inside the womb, punctures the back of
			 the child’s skull with a sharp instrument, and sucks the child’s brains out
			 before completing the delivery of the dead infant, and as further defined in
			 section 1531 of title 18, United States Code.
				(5)Expert testimony
			 confirms that by 20 weeks after fertilization an unborn child may experience
			 substantial pain even if the woman herself has received local analgesic or
			 general anesthesia.
			(6)Medical science is
			 capable of reducing such pain through the administration of anesthesia or other
			 pain-reducing drugs directly to the unborn child.
			(7)There is a valid
			 Federal Government interest in preventing or reducing the infliction of pain on
			 sentient creatures. Examples of this are laws governing the use of laboratory
			 animals and requiring pain-free methods of slaughtering livestock, which
			 include, but are not limited to the following:
				(A)Section 2 of the
			 Act commonly known as the Humane Slaughter Act of 1958 (Public Law 85–765; 7
			 U.S.C. 1902) states,
					
						No method of slaughter or
			 handling in connection with slaughtering shall be deemed to comply with the
			 public policy of the United States unless it is humane. Either of the following
			 two methods of slaughtering and handling are hereby found to be
			 humane—(i)in
				the case of cattle, calves, horses, mules, sheep, swine, and other livestock,
				all animals are rendered insensible to pain by a single blow or gunshot or an
				electrical, chemical or other means that is rapid and effective, before being
				shackled, hoisted, thrown, cast, or cut; or
						(ii)by slaughtering
				in accordance with the ritual requirements of the Jewish faith or any other
				religious faith that prescribes a method of slaughter whereby the animal
				suffers loss of consciousness by anemia of the brain caused by the simultaneous
				and instantaneous severance of the carotid arteries with a sharp instrument and
				handling in connection with such
				slaughtering.
						.
				(B)Section 13(a)(3)
			 of the Animal Welfare Act (7 U.S.C. 2143(a)(3)) sets the standards and
			 certification process for the humane handling, care, treatment, and
			 transportation of animals. This includes having standards with respect to
			 animals in research facilities that include requirements—
					(i)for
			 animal care, treatment, and practices in experimental procedures to ensure that
			 animal pain and distress are minimized, including adequate veterinary care with
			 the appropriate use of anesthetic, analgesic, tranquilizing drugs, or
			 euthanasia;
					(ii)that the
			 principal investigator considers alternatives to any procedure likely to
			 produce pain to or distress in an experimental animal; and
					(iii)in
			 any practice which could cause pain to animals—
						(I)that a doctor of
			 veterinary medicine is consulted in the planning of such procedures;
						(II)for the use of
			 tranquilizers, analgesics, and anesthetics;
						(III)for pre-surgical
			 and post-surgical care by laboratory workers, in accordance with established
			 veterinary medical and nursing procedures;
						(IV)against the use
			 of paralytics without anesthesia; and
						(V)that the
			 withholding of tranquilizers, anesthesia, analgesia, or euthanasia when
			 scientifically necessary shall continue for only the necessary period of
			 time.
						(C)Section 495 of the
			 Public Health Service Act (42 U.S.C. 289d) directs the Secretary of Health and
			 Human Services, acting through the Director of the National Institutes of
			 Health, to establish guidelines for research facilities as to the proper care
			 and treatment of animals, including the appropriate use of tranquilizers,
			 analgesics, and other drugs, except that such guidelines may not prescribe
			 methods of research. Entities that conduct biomedical and behavioral research
			 with National Institutes of Health funds must establish animal care committees
			 which must conduct reviews at least semiannually and report to the Director of
			 such Institutes at least annually. If the Director determines that an entity
			 has not been following the guidelines, the Director must give the entity an
			 opportunity to take corrective action, and, if the entity does not, the
			 Director must suspend or revoke the grant or contract involved.
				(8)There is a valid
			 Federal Government interest in preventing harm to developing human life at all
			 stages. Examples of this include regulations protecting fetal human subjects
			 from risks of harm or discomfort in federally funded biomedical
			 research, 45 C.F.R. 102(i) and 45 C.F.R. 46.201 et seq.
			3.Amendment to the
			 Public Health Service ActThe
			 Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the
			 end the following:
			
				XXXIVUnborn child
				pain awareness
					3401.DefinitionsIn this title:
						(1)AbortionThe
				term abortion means the intentional use or prescription of any
				instrument, medicine, drug, or any other substance or device or method to
				terminate the life of an unborn child, or to terminate the pregnancy of a woman
				known to be pregnant with an intention other than—
							(A)to produce a live
				birth and preserve the life and health of the child after live birth; or
							(B)to remove an
				ectopic pregnancy, or to remove a dead unborn child who died as the result of a
				spontaneous abortion, accidental trauma or a criminal assault on the pregnant
				female or her unborn child.
							(2)Abortion
				providerThe term abortion provider means any person
				legally qualified to perform an abortion under applicable Federal and State
				laws.
						(3)Pain-capable
				unborn child
							(A)In
				generalThe term pain-capable unborn child means an
				unborn child who has reached a probable stage of development of 20 weeks or
				more after fertilization.
							(B)Rule of
				constructionNothing in subparagraph (A) shall be construed as a
				determination or finding by Congress that pain may not in fact be experienced
				by an unborn child at stages of development prior to 20 weeks or more after
				fertilization.
							(4)Probable age of
				developmentThe term probable age of development
				means the duration of development after fertilization of the unborn child at
				the time an abortion is performed, as determined in the good faith judgment of
				the abortion provider using generally accepted medical criteria and information
				obtained by interviewing the pregnant woman.
						(5)Unborn
				childThe term unborn child means a member of the
				species homo sapiens, at any stage of development, who is carried in the
				womb.
						(6)WomanThe
				term woman means a female human being whether or not she has
				reached the age of majority.
						(7)Unemancipated
				minorThe term unemancipated minor means an
				individual who is not older than 18 years and who is not emancipated under
				State law.
						3402.Requirement of
				informed consent
						(a)Requirement of
				Compliance by ProvidersAny abortion provider in or affecting
				interstate or foreign commerce, who knowingly performs any abortion of a
				pain-capable unborn child, shall comply with the requirements of this
				title.
						(b)Provision of
				consent
							(1)In
				generalBefore any part of an abortion involving a pain-capable
				unborn child begins, the abortion provider or his or her agent shall provide
				the pregnant woman involved, by telephone or in person, with the information
				described in paragraph (2). It may not be provided by a tape recording, but
				must be provided in a fashion that permits the woman to ask questions of and
				receive answers from the abortion provider or his agent. (In the case of the
				Unborn Child Pain Awareness Brochure, it may be provided pursuant to subsection
				(c)(2) or (c)(3)).
							(2)Required
				information
								(A)In
				generalAn abortion provider or the provider’s agent to whom
				paragraph (1) applies shall provide the following information to the pregnant
				woman (or in the case of a deaf or non-English speaking woman, provide the
				statement in a manner that she can easily understand):
									(i)Age of unborn
				babyThe probable age of development of the unborn baby based on
				the number of weeks since fertilization.
									(ii)Unborn child
				pain awareness brochureAn abortion provider to whom paragraph
				(1) applies must provide the pregnant woman with the Unborn Child Pain
				Awareness Brochure (referred to in this section as the Brochure)
				to be developed by the Department of Health and Human Services under subsection
				(c) or with the information described in subsection (c)(2) relating to
				accessing such Brochure.
									(iii)Use of
				pain-preventing drugsDrugs administered to the mother may not
				prevent the unborn child from feeling pain, but in some cases, anesthesia or
				other pain-reducing drug or drugs can be administered directly to the unborn
				child.
									(iv)Description of
				risksAfter providing the information required under clauses (i),
				(ii), and (iii) the abortion provider shall provide the woman involved with his
				or her best medical judgment on the risks, if any, of administering such
				anesthesia or analgesic, and the costs associated therewith.
									(v)Administration
				of anesthesiaIf the abortion provider is not qualified or
				willing to administer the anesthesia or other pain-reducing drug to an unborn
				child in response to a request from a pregnant women, the provider
				shall—
										(I)arrange for a
				qualified specialist to administer such anesthesia or drug; or
										(II)advise the
				pregnant woman—
											(aa)where she may
				obtain such anesthesia or other pain reducing drugs for the unborn child in the
				course of an abortion; or
											(bb)that the abortion
				provider is unable to perform the abortion if the woman requires that she
				receive anesthesia or other pain-reducing drug for her unborn child.
											(vi)Unborn child
				pain awareness decision formAn abortion provider to which
				paragraph (1) applies shall provide the pregnant woman with the Unborn Child
				Pain Awareness Decision Form (provided for under subsection (d)) and obtain the
				appropriate signature of the woman on such form.
									(vii)Rule of
				constructionNothing in this section may be construed to impede
				an abortion provider or the abortion provider’s agent from offering their own
				evaluation on the capacity of the unborn child to experience pain, the
				advisability of administering pain-reducing drugs to the unborn child, or any
				other matter, as long as such provider or agent provides the required
				information, obtains the woman’s signature on the decision form, and otherwise
				complies with the affirmative requirements of the law.
									(B)Unborn child
				pain awareness brochureAn abortion provider to whom paragraph
				(1) applies shall provide the pregnant woman with the Unborn Child Pain
				Awareness Brochure (referred to in this section as the Brochure)
				to be developed by the Department of Health and Human Services under subsection
				(c) or with the information described in subsection (c)(2) relating to
				accessing such Brochure.
								(C)Unborn child
				pain awareness decision formAn abortion provider to which
				paragraph (1) applies shall provide the pregnant woman with the Unborn Child
				Pain Awareness Decision Form (provided for under subsection (d)) and obtain the
				appropriate signature of the woman on such form.
								(c)Unborn child
				pain awareness brochure
							(1)DevelopmentNot
				later than 90 days after the date of enactment of this title, the Secretary
				shall develop an Unborn Child Pain Awareness Brochure. Such Brochure
				shall—
								(A)be written in
				English and Spanish;
								(B)contain the
				following text: Your doctor has determined that, in his or her best
				medial judgment, your unborn child is at least 20 weeks old. There is a
				significant body of evidence that unborn children at 20 weeks after
				fertilization have the physical structures necessary to experience pain. There
				is substantial evidence that at least by this point, unborn children draw away
				from surgical instruments in a manner which in an infant or an adult would be
				interpreted as a response to pain. There is substantial evidence that the
				process of being killed in an abortion will cause the unborn child pain, even
				though you receive a pain-reducing drug or drugs. Under the Federal
				Unborn Child Pain Awareness Act of
				2011, you have a right to know that there is evidence that the
				process of being killed in an abortion will cause your unborn child pain. You
				may request that anesthesia or other pain-reducing drug or drugs are
				administered directly to the pain-capable unborn child if you so desire. The
				purpose of administering such drug or drugs would be to reduce or eliminate the
				capacity of the unborn child to experience pain during the abortion procedure.
				In some cases, there may be some additional risk to you associated with
				administering such a drug.;
								(C)contain greater
				detail on her option of having a pain-reducing drug or drugs administered to
				the unborn child to reduce the experience of pain by the unborn child during
				the abortion;
								(D)be written in an
				objective and nonjudgmental manner and be printed in a typeface large enough to
				be clearly legible; and
								(E)be made available
				by the Secretary at no cost to any abortion provider.
								(2)Internet
				informationThe Brochure under this section shall be available on
				the Internet website of the Department of Health and Human Services at a
				minimum resolution of 70 DPI (dots per inch). All pictures appearing on the
				website shall be a minimum of 200x300 pixels. All letters on the website shall
				be a minimum of 12 point font. All such information and pictures shall be
				accessible with an industry standard browser, requiring no additional
				plug-ins.
							(3)Presentation of
				brochureAn abortion provider
				or his or her agent must provide a pregnant woman with the Brochure, developed
				under paragraph (1), before any part of an abortion of a pain-capable child
				begins. The brochure may be provided—
								(A)through an
				in-person visit by the pregnant woman;
								(B)through an e-mail
				attachment, from the abortion provider or his or her agent; or
								(C)by certified mail,
				mailed to the woman at least 72 hours before any part of the abortion
				begins.
								(4)WaiverAfter
				the abortion provider or his or her agent offers to provide a pregnant woman
				the brochure, a pregnant woman may waive receipt of the brochure under this
				subsection by signing the waiver form contained in the Unborn Child Pain
				Awareness Decision Form.
							(d)Unborn child
				pain awareness decision formNot later than 30 days after the
				date of enactment of this title, the Secretary shall develop an Unborn Child
				Pain Awareness Decision Form. To be valid, such form shall—
							(1)with respect to
				the pregnant woman—
								(A)contain a
				statement that affirms that the woman has received or been offered all of the
				information required in subsection (b);
								(B)affirm that the
				woman has read the following statement: You are considering having an
				abortion of an unborn child who will have developed, at the time of the
				abortion, approximately __ weeks after fertilization. There is a significant
				body of evidence that unborn children at 20 weeks after fertilization have the
				physical structures necessary to experience pain. There is substantial evidence
				that at least by this point, unborn children draw away from surgical
				instruments in a manner which in an infant or an adult would be interpreted as
				a response to pain. There is substantial evidence that the process of being
				killed in an abortion will cause the unborn child pain, even though you receive
				a pain-reducing drug or drugs. Under the Federal
				Unborn Child Pain Awareness Act of
				2011, you have a right to know that there is evidence that the
				process of being killed in an abortion will cause your unborn child pain. You
				may request that anesthesia or other pain-reducing drug or drugs are
				administered directly to the pain-capable unborn child if you so desire. The
				purpose of administering such drug or drugs would be to reduce or eliminate the
				capacity of the unborn child to experience pain during the abortion procedure.
				In some cases, there may be some additional risk to you associated with
				administering such a drug.;
								(C)require the woman
				to explicitly either request or refuse the administration of pain-reducing
				drugs to the unborn child; and
								(D)be signed by a
				pregnant woman prior to the performance of an abortion involving a pain-capable
				unborn child; and
								(2)with respect to
				the abortion provider—
								(A)contain a
				statement that the provider has provided the woman with all of the information
				required under subsection (b);
								(B)if applicable,
				contain a certification by the provider that an exception described in section
				3403 applies and the detailed reasons for such certification; and
								(C)be signed by the
				provider prior to the performance of the abortion procedure.
								(e)Maintenance of
				recordsThe Secretary shall promulgate regulations relating to
				the period of time during which copies of forms under subsection (d) shall be
				maintained by abortion providers.
						3403.Exception to
				save the life of the motherThe provisions of section 3402 shall not
				apply to an abortion provider in the case that the abortion is necessary to
				save the life of a mother whose life is endangered by a physical disorder,
				physical illness, or physical injury, including a life-endangering physical
				condition caused by or arising from the pregnancy itself.
					3404.Penalties for
				failure to comply
						(a)In
				GeneralAn abortion provider who willfully fails to comply with
				the provisions of this title shall be subject to civil penalties in accordance
				with this section in an appropriate Federal court.
						(b)Commencement of
				ActionThe Attorney General of the United States may commence a
				civil action under this section.
						(c)First
				offenseUpon a finding by a court that a respondent in an action
				commenced under this section has knowingly violated a provision of this title,
				the court shall notify the appropriate State medical licensing authority and
				shall assess a civil penalty against the respondent in an amount not to exceed
				$100,000.
						(d)Second and
				subsequent offensesUpon a finding by a court that the respondent
				in an action commenced under this section has knowingly violated a provision of
				this title and the respondent has been found to have knowingly violated a
				provision of this title on a prior occasion, the court shall notify the
				appropriate State medical licensing authority and shall assess a civil penalty
				against the respondent in an amount not to exceed $250,000.
						(e)Private right of
				actionA pregnant woman upon whom an abortion has been performed
				in violation of this title, or the parent or legal guardian of such a woman if
				she is an unemancipated minor, may commence a civil action against the abortion
				provider for any knowing or reckless violation of this title for actual and
				punitive
				damages.
						.
		4.PreemptionNothing in this Act or the amendments made
			 by this Act shall be construed to preempt any provision of State law to the
			 extent that such State law establishes, implements, or continues in effect
			 greater protections for unborn children from pain than the protections provided
			 under this Act and the amendments made by this Act.
		5.SeverabilityThe provisions of this Act shall be
			 severable. If any provision of this Act, or any application thereof, is found
			 unconstitutional, that finding shall not affect any provision or application of
			 the Act not so adjudicated.
		
